Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 11,438,395. 
Claims 1-20 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Chen et al., US 2017/0349626 in view of Hough et al., US 2014/0150002 in view of Biswas et al., US 2017/0017838.
Regarding claims 1, 10 and 16, Chen discloses a device, comprising: 
a processing system including a processor (figures 1-3); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (figures 1-3), the operations comprising: 
analyzing media content for video characteristics and audio characteristics, thereby creating a content classification, wherein the video characteristics comprise motion in scenes and recurrence of characters in scenes, wherein the audio characteristics comprise periods of silence (paragraph 49-52); 
determining characteristics of an environment where a user is viewing the media content (paragraph 56-64); 
retrieving a historical manipulation model for the media content, wherein the historical manipulation model includes a machine learning model trained using past content manipulations of the media content (paragraph 5, 19, 49, 57 and 61-62); 
determining a content manipulation based on the content classification, the historical manipulation model, and the characteristics of the environment (paragraph 65-66); 
presenting the media content in accordance with the content manipulation (paragraph 67-68); and 
updating the historical manipulation model by further training the machine learning model using the content manipulation (paragraph 5, 19, 49, 57 and 61-62).  
Chen is silent about the characteristics of the environment comprise a noise level of the environment.
In an analogous art, Hough discloses the characteristics of the environment comprise a noise level of the environment (paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chen’s device with the teachings of Hough. The motivation would have been to modify the content according to the current conditions for the benefit of providing the best possible experience when presenting the media.
Chen and Hough are silent about the audio characteristics comprise speech rate.
In an analogous art, Biswas discloses the audio characteristics comprise speech rate (paragraph 26 and 73-74).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chen and Hough’s device with the teachings of Biswas. The motivation would have been to properly classify the content for the benefit of providing the best possible experience when presenting the media.

Regarding claims 2, 14 and 20, Chen, Hough and Biswas disclose the device of claim 1, wherein the operations further comprise: receiving user feedback responsive to the presenting of the media content (Chen paragraph 68); and adjusting the presenting of the media content based on the user feedback (Chen paragraph 68).  

Regarding claim 3, Chen, Hough and Biswas disclose the device of claim 1, wherein the operations further comprise: applying a smoothing model to the content manipulation for the presenting of the media content, wherein the smoothing model adapts the content manipulation to be slowly splined into the media content (Chen paragraph 63-66).  

Regarding claims 4, 12 and 18, Chen, Hough and Biswas disclose the device of claim 1, wherein the content manipulation comprises changing a rate of presentation, presenting a still frame, presenting a visual history, repeating the presenting of the media content, or a combination thereof (Chen paragraph 66).  

Regarding claim 5, 11 and 17, Chen, Hough and Biswas disclose the device of claim 1, wherein the characteristics of the environment comprises a location of the user (Chen paragraph 34 and 60-61).  

Regarding claim 6, Chen, Hough and Biswas disclose the device of claim 1, wherein the historical manipulation model further includes a user preference for the content manipulation (Chen paragraph 61).  

Regarding claims 7, 13 and 19, Chen, Hough and Biswas disclose the device of claim 1, wherein the content manipulation reduces a total time for the presenting of the media content (Chen paragraph 66).  

Regarding claim 8, Chen, Hough and Biswas disclose the device of claim 7, wherein the total time is reduced without clipping the media content (Chen paragraph 66).  

Regarding claims 9 and 15, Chen, Hough and Biswas disclose the device of claim 1, wherein the processing system comprises a plurality of processors operating in a distributed computing environment (Chen paragraph 34 and 60-61; Hough paragraph 52).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421

/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421